DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 9-10, 12-14, 16-27, and 29-32 are pending.
Claims 18-20 are withdrawn from further consideration as being directed to a non-elected invention.
Examiner’s Note
Applicant is advised that should claims 9, 10, 12, 13, 14, 16, 17, and 29 be found allowable, claims 22, 23, 24, 25, 26, 27, 28, and 30, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10, 13-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0067718 to Lee cited in previous Office action (herein Lee) in view of U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada).
Regarding claim 9, Lee teaches a cosmetic patch for testing and evaluating a cosmetic product (abstract).  Figs 1 and 2 of Lee show an adhesive side 12 corresponding to the second layer recited in the instant claims and non-adhesive side 14 corresponding to the first layer recited in the instant claims (paragraph 0023).  Lee teaches that the adhesive back is applied to a user (paragraph 0023) and a cosmetic product is applied to the non-adhesive side (paragraph 0026).  While Lee does not explicitly teach that the patch can be applied to a user’s eyelid area, Lee teaches that the patch can be applied anywhere a user desires including but not limited to their hand, arm, or finger (paragraph 0023).  The recitation of the body part to which the patch is adhered is a recitation of the intended use of the patch.  Because the body part to which a patch is adhered does not materially limit the structure of the patch, the cosmetic patch of Lee can be reasonably considered to be capable of adhering to the recited body parts.  See MPEP 2112.01(I).
Lee is silent as to the cosmetic patch having the claimed shape; however, Lee teaches that the patch can be made into any number of geometric shapes (paragraph 0023).  It has been held that a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shapes.
Lee is silent as to the thickness of the cosmetic patch.
Okada teaches a skin patch (abstract) including a backing 2 and an adhesive layer 3 (Fig 5 and paragraph 0062) wherein adhesive layer 3 adheres to a user’s skin (paragraph 0149). Okada teaches that the skin patch can be used for cosmetic purposes (paragraph 0088).  Okada teaches that the total thickness is in the range of 2 to 25 µm (paragraph 0107).  Examiner notes that the claimed range recites 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic patch of Lee to have the thickness taught by Okada because it would balance adhesive power, production difficulty, and discomfort (paragraph 0108).
Regarding claim 10, Lee and Okada teach all the limitations of claim 9 as discussed above.
Lee teaches that that the cosmetic patch prevents a user from coming into contact with a cosmetic product (paragraph 0026) thereby preventing a user from coming into contact with bacteria and viruses that are present on the surface of said cosmetic product (paragraph 0009).
Regarding claims 13 and 14, Lee and Okada teach all the limitations of claim 9 as discussed above.
Lee teaches that the non-adhesive side 14 of the cosmetic patch can be colored and textured (paragraph 0023).
Regarding claim 21, Lee and Okada teach all the limitations of claim 1 as discussed above.
Lee is silent as to the cosmetic patch having the claimed shape; however, a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shape.
Claims 9-10, 12, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada).
Regarding claim 9, Okada teaches a skin patch (abstract) including a backing 2 and an adhesive layer 3 corresponding to the first layer and second layer recited in the instant claims, respectively (Fig 5 and paragraph 0062) wherein adhesive layer 3 adheres to a user’s skin (paragraph 0149). Okada teaches that the skin patch can be used for cosmetic purposes (paragraph 0088).  Okada teaches that the total 
Okada is silent as to makeup being applied to backing 2; however, the instant specification does not disclose any special requirements of the patch in order to be able to have makeup applied thereupon.  Therefore, one of ordinary skill in the art would reasonably consider the skin patch of Okada to be capable of having makeup applied thereto.
Okada is silent as to the cosmetic patch having the claimed shape; however, Okada teaches that the patch can be any size or shape that are usually employed (paragraph 0109) including a half-moon shape or crescent shape (paragraph 0110).  It has been held that a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shapes.
Regarding claim 10, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that it antibacterial agents and the like can be included as necessary (paragraph 0104).  One of ordinary skill in the art would recognize that the skin patch Okada containing antibacterial agents or the like would block bacteria and/or viruses.
Regarding claim 12, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that the skin patch can be made with transparent films (paragraph 0088).
Regarding claim 16, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that backing 2 can be made of a plastic polyurethane (paragraph 0088) and adhesive layer 3 can be made from a silicone-based adhesive (paragraph 0098).
Regarding claim 17
Okada teaches that the total thickness of the backing and adhesive layer is from 2 to 25 µm (paragraph 0107) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 21, Okada teaches all the limitations of claim 1 as discussed above.
Okada is silent as to the cosmetic patch having the claimed shape; however, a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shape.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada) as applied to claim 9 above and in view of U.S. Pre-grant Publication 2011/0067718 to Lee cited in previous Office action (herein Lee).
Regarding claims 13 and 14, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that the skin patch can be required to be unnoticeable (paragraph 0088).
Okada is silent as to there being a pigment present or backing 2 having a rough texture.
Lee teaches a cosmetic patch for testing and evaluating a cosmetic product (abstract). Figs 1 and 2 of Lee show an adhesive side 12 and non-adhesive side 14 (paragraph 0023).  Lee teaches that non-adhesive side 14 have be pre-colored and pre-textured to match the color and texture of a user’s lips (paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin patch of Okada to be colored and textured as taught by Lee in order to match a user’s lips (paragraph 0023).  One of ordinary skill in the art would recognize that this would render the skin patch of Okada less noticeable.
Claims 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0067718 to Lee cited in previous Office action (herein Lee) in view of U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada).
Regarding claim 22, Lee teaches a cosmetic patch for testing and evaluating a cosmetic product (abstract).  Figs 1 and 2 of Lee show an adhesive side 12 corresponding to the second layer recited in the instant claims and non-adhesive side 14 corresponding to the first layer recited in the instant claims (paragraph 0023).  Lee teaches that the adhesive back is applied to a user (paragraph 0023) and a cosmetic product is applied to the non-adhesive side (paragraph 0026).  While Lee does not explicitly teach that the patch can be applied to a user’s eyelid area, Lee teaches that the patch can be applied anywhere a user desires including but not limited to their hand, arm, or finger (paragraph 0023).  The recitation of the body part to which the patch is adhered is a recitation of the intended use of the patch.  Because the body part to which a patch is adhered does not materially limit the structure of the patch, the cosmetic patch of Lee can be reasonably considered to be capable of adhering to the recited body parts.  See MPEP 2112.01(I).
Lee is silent as to the cosmetic patch having the claimed shape; however, Lee teaches that the patch can be made into any number of geometric shapes (paragraph 0023).  It has been held that a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shapes.
Lee is silent as to the thickness of the cosmetic patch.
Okada teaches a skin patch (abstract) including a backing 2 and an adhesive layer 3 (Fig 5 and paragraph 0062) wherein adhesive layer 3 adheres to a user’s skin (paragraph 0149). Okada teaches that the skin patch can be used for cosmetic purposes (paragraph 0088).  Okada teaches that the total thickness is in the range of 2 to 25 µm (paragraph 0107).  Examiner notes that the claimed range recites 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic patch of Lee to have the thickness taught by Okada because it would balance adhesive power, production difficulty, and discomfort (paragraph 0108).
Regarding claim 23, Lee and Okada teach all the limitations of claim 9 as discussed above.
Lee teaches that that the cosmetic patch prevents a user from coming into contact with a cosmetic product (paragraph 0026) thereby preventing a user from coming into contact with bacteria and viruses that are present on the surface of said cosmetic product (paragraph 0009).
Regarding claims 25 and 26, Lee and Okada teach all the limitations of claim 9 as discussed above.
Lee teaches that the non-adhesive side 14 of the cosmetic patch can be colored and textured (paragraph 0023).
Claims 22-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada).
Regarding claim 22, Okada teaches a skin patch (abstract) including a backing 2 and an adhesive layer 3 corresponding to the first layer and second layer recited in the instant claims, respectively (Fig 5 and paragraph 0062) wherein adhesive layer 3 adheres to a user’s skin (paragraph 0149). Okada teaches that the skin patch can be used for cosmetic purposes (paragraph 0088).  Okada teaches that the total thickness is in the range of 2 to 25 µm (paragraph 0107).  Examiner notes that the claimed range recites “about 26 µm -75 µm”, and 25 µm falls within “about 26 µm”.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Okada is silent as to makeup being applied to backing 2; however, the instant specification does not disclose any special requirements of the patch in order to be able to have makeup applied 
Okada is silent as to the cosmetic patch having the exact claimed shape; however, Okada teaches that the patch can be any size or shape that are usually employed (paragraph 0109) including a half-moon shape or crescent shape (paragraph 0110).  Examiner notes that the claimed shape is very close to a half-moon or crescent.  Furthermore, even if the Okada does not teach the exact claimed shape, it has been held that a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shapes.
Regarding claim 23, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that it antibacterial agents and the like can be included as necessary (paragraph 0104).  One of ordinary skill in the art would recognize that the skin patch Okada containing antibacterial agents or the like would block bacteria and/or viruses.
Regarding claim 24, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that the skin patch can be made with transparent films (paragraph 0088).
Regarding claim 27, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that backing 2 can be made of a plastic polyurethane (paragraph 0088) and adhesive layer 3 can be made from a silicone-based adhesive (paragraph 0098).
Regarding claim 28, Okada teaches all the limitations of claim 9 as discussed above.
Okada teaches that the total thickness of the backing and adhesive layer is from 2 to 25 µm (paragraph 0107) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada) as applied to .
Regarding claims 25 and 26, Okada teaches all the limitations of claim 22 as discussed above.
Okada teaches that the skin patch can be required to be unnoticeable (paragraph 0088).
Okada is silent as to there being a pigment present or backing 2 having a rough texture.
Lee teaches a cosmetic patch for testing and evaluating a cosmetic product (abstract). Figs 1 and 2 of Lee show an adhesive side 12 and non-adhesive side 14 (paragraph 0023).  Lee teaches that non-adhesive side 14 have be pre-colored and pre-textured to match the color and texture of a user’s lips (paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin patch of Okada to be colored and textured as taught by Lee in order to match a user’s lips (paragraph 0023).  One of ordinary skill in the art would recognize that this would render the skin patch of Okada less noticeable.
Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0067718 to Lee cited in previous Office action (herein Lee) in view of U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada) as applied to claims 9 and 22 above and in further view of U.S. Pre-grant Publication 2010/0282269 to Uchida et al. (herein Uchida).
Regarding claims 29 and 30, Lee and Okada teach all the limitations of claims 9 and 22 above.
Lee is silent as to the adhesive strength of the cosmetic patch.
Uchida teaches a makeup-assisting patch having a layer of a pressure sensitive adhesive provided on a base layer (abstract).  Uchida teaches that the peeling force of the pressure sensitive adhesive layer is 0.1 to 3 N/10mm (paragraph 0061) which corresponds to 0.25 to 7.5 N/2.5 cm.  It has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic patch of Lee to have the adhesive strength of Uchida because it would allow for sufficient function but not cause a rash or difficulty in removing (paragraph 0061).
Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada) as applied to claims 9 and 22 above and in view of U.S. Pre-grant Publication 2010/0282269 to Uchida et al. (herein Uchida).
Regarding claims 29 and 30, Okada teaches all the limitations of claims 9 and 22 above.
Lee is silent as to the adhesive strength of the cosmetic patch.
Uchida teaches a makeup-assisting patch having a layer of a pressure sensitive adhesive provided on a base layer (abstract).  Uchida teaches that the peeling force of the pressure sensitive adhesive layer is 0.1 to 3 N/10mm (paragraph 0061) which corresponds to 0.25 to 7.5 N/2.5 cm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic patch of Okada to have the adhesive strength of Uchida because it would allow for sufficient function but not cause a rash or difficulty in removing (paragraph 0061).
Claim 31U.S. Pre-grant Publication 2011/0067718 to Lee cited in previous Office action (herein Lee) in view of U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada).
Regarding claim 31, Lee teaches a cosmetic patch for testing and evaluating a cosmetic product (abstract).  Figs 1 and 2 of Lee show an adhesive side 12 corresponding to the second layer recited in the instant claims and non-adhesive side 14 corresponding to the first layer recited in the instant claims (paragraph 0023).  Lee teaches that the adhesive back is applied to a user (paragraph 0023) and a cosmetic product is applied to the non-adhesive side (paragraph 0026).  While Lee does not explicitly teach that the patch can be applied to a user’s eyelid area, Lee teaches that the patch can be applied anywhere a user desires including but not limited to their hand, arm, or finger (paragraph 0023).  The recitation of the body part to which the patch is adhered is a recitation of the intended use of the patch.  Because the body part to which a patch is adhered does not materially limit the structure of the patch, the cosmetic patch of Lee can be reasonably considered to be capable of adhering to the recited body parts.  See MPEP 2112.01(I).
Lee is silent as to the cosmetic patch having the claimed shape; however, Lee teaches that the patch can be made into any number of geometric shapes (paragraph 0023).  It has been held that a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shapes.
Lee is silent as to the thickness of the cosmetic patch.
Okada teaches a skin patch (abstract) including a backing 2 and an adhesive layer 3 (Fig 5 and paragraph 0062) wherein adhesive layer 3 adheres to a user’s skin (paragraph 0149). Okada teaches that the skin patch can be used for cosmetic purposes (paragraph 0088).  Okada teaches that the total thickness is in the range of 2 to 25 µm (paragraph 0107).  Examiner notes that the claimed range recites “about 26 µm -75 µm”, and 25 µm falls within “about 26 µm”.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic patch of Lee to have the thickness taught by Okada because it would balance adhesive power, production difficulty, and discomfort (paragraph 0108).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0067718 to Lee cited in previous Office action (herein Lee) in view of U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada) as applied to claim 31 above and in further view of U.S. Pre-grant Publication 2010/0282269 to Uchida et al. (herein Uchida).
Regarding claim 32, Lee and Okada teach all the limitations of claim 31 above.
Lee is silent as to the adhesive strength of the cosmetic patch.
Uchida teaches a makeup-assisting patch having a layer of a pressure sensitive adhesive provided on a base layer (abstract).  Uchida teaches that the peeling force of the pressure sensitive adhesive layer is 0.1 to 3 N/10mm (paragraph 0061) which corresponds to 0.25 to 7.5 N/2.5 cm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic patch of Lee to have the adhesive strength of Uchida because it would allow for sufficient function but not cause a rash or difficulty in removing (paragraph 0061).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada).
Regarding claim 31, Okada teaches a skin patch (abstract) including a backing 2 and an adhesive layer 3 corresponding to the first layer and second layer recited in the instant claims, respectively (Fig 5 and paragraph 0062) wherein adhesive layer 3 adheres to a user’s skin (paragraph 0149). Okada teaches 
Okada is silent as to makeup being applied to backing 2; however, the instant specification does not disclose any special requirements of the patch in order to be able to have makeup applied thereupon.  Therefore, one of ordinary skill in the art would reasonably consider the skin patch of Okada to be capable of having makeup applied thereto.
Okada is silent as to the cosmetic patch having the exact claimed shape; however, Okada teaches that the patch can be any size or shape that are usually employed (paragraph 0109) including a half-moon shape or crescent shape (paragraph 0110).  Examiner notes that the claimed shape is very close to a half-moon or crescent.  Furthermore, even if the Okada does not teach the exact claimed shape, it has been held that a mere change in shape has been held to be obvious.  See MPEP 2144.04(IV)(B).  A review of the instant specification does no yield any criticality of the shape of the patch or unexpected results that arise from the patch having the claimed shapes.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0152944 to Okada et al. cited in previous Office action (herein Okada) as applied to claim 31 above and in view of U.S. Pre-grant Publication 2010/0282269 to Uchida et al. (herein Uchida).
Regarding claim 32, Okada teaches all the limitations of claim 31.
Lee is silent as to the adhesive strength of the cosmetic patch.
Uchida teaches a makeup-assisting patch having a layer of a pressure sensitive adhesive provided on a base layer (abstract).  Uchida teaches that the peeling force of the pressure sensitive adhesive layer is 0.1 to 3 N/10mm (paragraph 0061) which corresponds to 0.25 to 7.5 N/2.5 cm.  It has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic patch of Okada to have the adhesive strength of Uchida because it would allow for sufficient function but not cause a rash or difficulty in removing (paragraph 0061).
Response to Amendment
In view of Applicant’s amendments filed 30 November 2021, previous rejections of the claims under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that Okada does not teach the claimed range (Remarks, page 9).  The claimed range’s lower point is “about 26 µm”.  The upper endpoint taught by Okada is 25 µm which falls within “about 26 µm”.  Therefore, the range taught by Okada overlaps the claimed range thereby rendering it obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783